COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTIONS FOR EXTENSION AND REHEARING

Appellate case name:        William A. Baldwin v. LPP Mortgage LTD.

Appellate case number:      01-15-00020-CV

Trial court case number:    2010-22793

Trial court:                295th Judicial District Court of Harris County

       The panel has voted to grant appellant’s motion for enlargement of time to file a
motion for rehearing, construed as a motion for an extension of time to file a motion for
rehearing. The panel has voted to deny appellant’s motion for rehearing of the Court’s
Memorandum Opinion issued on June 30, 2015.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura Carter Higley
                       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Massengale

Date: August 18, 2015